IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0162
                                Filed May 2, 2018


DUANE M. HUFFER and HUFFER LAW, P.L.C.,
    Plaintiffs-Appellants,

vs.

JORDAN AND MAHONEY LAW FIRM PC, MICHAEL F. MAHONEY, JOHN D.
JORDAN, MEREDITH C. MAHONEY NEREM, RICHARD T. JORDAN, RYAN J.
MAHONEY and JOHN R. FLYNN,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, James C. Ellefson and

Michael J. Moon, Judges.



      Appellant challenges the dismissal of his claims and several collateral

rulings. AFFIRMED.



      Duane M. Huffer, Ames, pro se appellant.

      David L. Brown and Tyler R. Smith of Hansen, McClintock & Riley, Des

Moines, for appellees.



      Considered by Mullins, P.J., McDonald, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2018).
                                          2


MCDONALD, Judge.

       Duane Huffer ceased employment with Huffer Law, P.L.C. in 2013.

Subsequently, Huffer and his spouse filed suit against multiple defendants related

to the cessation of Huffer’s employment and the dissolution of the law firm, among

other things. We previously described the petition as “prolix, rambling, incoherent,

[and] irrational.” Huffer v. Minn. Lawyers Mut. Ins. Co., No. 16-0080, 2016 WL

5682714, at *1 (Iowa Ct. App. Sept. 28, 2016). In what can be described only as

a Herculean effort on behalf of the plaintiff, the district court nonetheless pored

over the petition, identified claims or potential claims, and severed the claims into

related causes of action against related defendants.

       This appeal relates to claims Huffer asserted against the Jordan and

Mahoney Law Firm. Although Huffer never was a client of the firm, Huffer sued

the firm for legal malpractice arising out of the firm’s representation of a party

adverse to Huffer during the dissolution of the law firm. Huffer asserted other

claims against the firm and the firm’s lawyers. On appeal, Huffer contends the

district court erred in dismissing his claims for (1) defamation of character; (2)

conflict of interest; (3) legal malpractice; (4) aiding and abetting the conversion of

assets; (5) negligent and intentional interference with contractual relations; and (6)

aiding and abetting the illegal dissolution of Huffer Law, P.L.C. On review for the

correction of legal error, see Stevens v. Iowa Newspapers, Inc., 728 N.W.2d 823,

827 (Iowa 2007), after full consideration of the plaintiff’s claims, we conclude the

district court did not err in dismissing the claims. We agree with the district court

that many of the claims are not cognizable as a matter of law and that the plaintiff
                                          3


has failed to establish a disputed issue of material fact requiring trial on those

claims that are cognizable.

       Huffer raises challenges to several rulings collateral to the district court’s

merits decision. Huffer claims the district court erred in the following respects: (1)

in “not sanctioning defendants for disclosure and use of dismissed ethics complaint

against the complainant;” (2) in requiring Huffer to answer late-requested

discovery; (3) in dismissing Huffer Law, P.L.C. as a plaintiff; (4) in “splitting the

lawsuit up into multiple parts thus allowing the various defendants to blame each

other as the responsible party making none of the defendants responsible for their

own actions;” (5) and in “being biased against the plaintiff.” We cannot conclude

the district court abused its discretion or otherwise erred with respect to the

challenged rulings. To the contrary, the district court has done commendable work

in managing an exceedingly difficult and contentious case.

       We affirm the judgment of the district court in all respects without further

opinion. See Iowa Ct. R. 21.26(1)(a), (c), (d), (e).

       AFFIRMED.